Citation Nr: 1737932	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to January 4, 2017, and a rating in excess 60 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1985 to August 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   Although service connection was initially granted only for a right ear hearing loss disability, a September 2009 decision continued the noncompensable rating, but expanded it to a bilateral hearing loss disability in light of the evidence, as opposed to the previous single ear hearing loss disability.  

The case was remanded in March 2014 and March 2016 for additional development.

In April 2017, the RO issued a rating decision that increased the initial rating for the Veteran's bilateral hearing loss to 60 percent, effective January 4, 2017 (date of a VA examination).  The Veteran has not expressed satisfaction with the initial rating assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period prior to January 4, 2017, the Veteran had no worse than Level III hearing loss in the right ear and Level I hearing loss in the left ear.

2.  Beginning January 4, 2017, the Veteran's right ear hearing loss was at Level X and his left ear hearing loss was at Level VIII.

3.  An exceptional pattern of hearing loss was shown in the right ear in April 2009, August 2012, and January 2017 consistent with hearing loss at Levels V and VIII.

CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for bilateral hearing loss prior to January 4, 2017, and in excess of 60 percent from that date.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

With respect to the Veteran's claim, neither he nor his representative asserted that there is any notice deficiency in this case.  Since the initial ratings are at issue, the notice requirements have been met because the initial intended purpose of the notice has been served.  Additional notice is not required concerning these "downstream" effective date elements of the claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished to include obtaining treatment records and arranging for VA examinations.  There has been no allegation of any prejudicial duty to assist errors in this case.  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Legal Criteria and Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As shown on the title page of this decision, staged ratings have been applied.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on pure tone thresholds and controlled speech discrimination (Maryland CNC) testing. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "pure tone threshold average" as used in Tables VI, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On July 2008 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
50
40
LEFT
25
20
20
45
45

The average pure tone threshold was 43 in the right ear and 33 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The Veteran reported having difficulty understanding speech in certain environments.  

On April 2009 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
60
55
65
LEFT
35
25
30
40
40

The average pure tone threshold was 63 in the right ear and 34 in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 98 percent in the left ear.  The Veteran reported that his hearing loss affected his ability to understand speech without the use of hearing aids.


On August 2012 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
65
60
65
LEFT
40
45
40
55
45

The average pure tone threshold was 66 in the right ear and 46 in the left ear.  Speech audiometry revealed speech recognition ability of 94 in each ear.  The Veteran reported having difficulty understanding speech with background noise.  

On January 4, 2017 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
75
90
100
LEFT
35
40
30
45
40

The average pure tone threshold was 88 in the right ear and 39 in the left ear.  Speech audiometry revealed speech recognition ability of 40 percent in the right ear and of 42 percent in the left ear.  The Veteran reported he was unable to hear out of his right ear.

Also in the record are the reports from private audiograms conducted in November 2012, June 2013, and February 2014.  However, since the audiologist indicated that the CID audiometry test W-22 was used rather than the Maryland CNC word discrimination test, these tests are not valid for rating purposes since use of the Maryland CNC is required by regulation.  See 38 C.F.R. § 4.85.  

Based on the examinations suitable for rating the disability, the Veteran's bilateral hearing loss does not warrant a compensable rating prior to January 4, 2017, or a rating in excess of 60 percent from that date.
Application of the July 2008 VA examination findings to Table VI result in a Roman numeral designation of Level I hearing loss in each ear.  Application of the April 2009 and August 2012 VA examination findings to Table VI show Level III and Level II hearing loss in the right ear; the left ear hearing loss remained at Level I.  All of these results correspond to a 0 percent (noncompensable) rating under Table VII.

Application of the January 4, 2017 VA examination findings to Table VI, however, shows the Veteran had Level X hearing loss in the right ear and Level VIII hearing loss in the left ear.  Under Table VII, these findings are consistent with a 60 percent rating.

The Board notes that the hearing thresholds for the right ear meet the criteria for an exceptional pattern of hearing loss on VA examinations in April 2009, August 2012, and January 2017.  Applying these results to Table VIA result in Roman numeral designations of V, V, and VIII, respectively; however, they do not ultimately result in a compensable rating prior to January 4, 2017 or a rating in excess of 60 percent beginning on this date.  Therefore, it is not more advantageous to rate the Veteran's disability using Table VIA.

Consideration has been given to the Veteran's competent and credible statements regarding his hearing difficulties, however, his complaints that he has difficult understanding speech in certain environments, such as with background noise, and without the use of hearing aids is contemplated by the schedular criteria.  Notably, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Further, 38 C.F.R. § 4.85 sets out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing.  

In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss did not meet the standards for a compensable evaluation prior to January 4, 2017 or for a rating in excess of 60 percent as of this date.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for higher initial ratings must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss prior to January 4, 2017, and in excess of 60 percent from this date is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


